DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/22 has been entered.
 
The present application is being examined under the pre-AIA  first to invent provisions. Per amendment dated 1/24/22, claims 1, 3, 5, 7, 14, 16, 19-24, 27-29 are currently pending in the application.

In the IDS dated 3/16/22, the NPL citation has been struck off because the provided document includes only 1 page and not all the listed pages.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5, 7, 14, 16, 19-24, 27-29 are rejected under pre-AIA  35 U.S.C. 103(a) as
being unpatentable over either (1) Sain et al. (US 2009/0065975 A1, of record), in view of Drabeck et al. (US 6,942,829 B2), or (2) Sain et al. (US 2009/0065975 A1, of record), in view of Drabeck et al. (US 6,942,829 B2) and Korte (WO2011/144341 A1, of record).
At the outset, the non-English WIPO publication to Korte is relied upon for date
purposes. US 2013/0052448 A1 is relied upon as its English equivalent and referred to in the
body of the alternative rejection (B) below.
Sain is directed to high performance structural composite materials, wherein the organic
fibers having an effective fiber length are well dispersed and bonded with the thermoplastic
matrix material [0030]. The reference teaches fibers obtainable from bleached chemi-thermo-
mechanical hardwood [0059, 0090] (reads on bleached chemical wood pulp fiber) of an average
fiber length of about 0.2-3.5 mm [0062] and brightness of 20 to 97 ISO [0061], by a process
comprising defibrillation of the lignocellulosic fibres using a mixer and at a temperature less than
the decomposition temperature of the fibers in order to separate the fibers and generate
microfibers, followed by dispersion of the fibers in the thermoplastic matrix by mechanical mixing to get the moldable thermoplastic composition, followed by injection, compression,
extrusion or compression injection molding of said composition (Ab.).
Sain further teaches polymeric materials, including polyolefins, such as polyethylene,
polypropylene, copolymer of propylene, polystyrene, polyvinyl chloride etc. (read on thermoplastic polymer) [0065], a fiber content up to 60 % by wt. of the composition [0081], a surface active agent in the range of greater than 2 wt.% and less than 15 wt.% of the entire composition [0066]. Disclosed surface active agents include maleic anhydride-grafted polyolefins [0066], acting as an interface modifier [0086]. Thus, disclosed surface active agents read on additive/compatibilizing agent as disclosed in the specification (page 6). Disclosed examples in TABLE 2 comprise polypropylene (55 wt.% and 55 wt.%), chemical wood pulp fibers (40 wt.% and 50 wt.%) and surface active agent as an interface modifier (i.e. a compatibilizing agent) (5 wt.%). Disclosed Examples in TABLES 9 and 10 include bleached chemical wood pulp fiber (BCTMP), polypropylene and a surface active agent.
Sain is silent with regard to a composition comprising wood pulp in substantially individual form having a dispersion of 90% or more, and oil, wherein a molded specimen of the composition has a brightness as in the claimed invention.
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
Sain teaches bleached chemi-thermo-mechanical hardwood fiber having a length of 0.2-3.5 mm [0062]. Sain further teaches that defibrillation and dispersion of the individual fibers occurs in a high shear mixing process [0073], a pulp brightness of 20 to 97 ISO, and that higher the brightness, higher the microfiber formation in thermo-kinetic mixture [0063].
The secondary reference to Drabeck teaches compositions comprising from about 20 to about 80% by wt. of thermoplastic polymer, from about 20 to about 80% by wt. of a cellulosic wood filler, and from about 0.1 to about 10% by wt. of an additive system, said additive system comprising from about 10 to about 90% by wt. of a compatibilizer (reads on compatibilizing agent) and from about 10 to about 90% by wt. of a lubricant (Ab.). As the lubricant, the reference teaches polyunsaturated oils, castor oil and mineral oil (read on oil) (col. 5, lines 25-34). The reference further teaches that the additive system provides for synergistic increase in the rate at which the polymer-wood composite mixture may be extruded without degrading the surface appearance of the resulting composite structure and reprocessing of the scrap material without decline in surface appearance (col. 5, lines 34-55).
Given the generic teaching in Sain on thermoplastic polymers, on bleached chemi-thermo-mechanical hardwood fiber of length of 0.2-3.5 mm, and the teaching in Drabeck on advantages of the additive system for use in polymer-wood composites, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to prepare  compositions comprising a thermoplastic polymer, bleached chemi-thermo-mechanical hardwood fiber having claimed fiber length and oil, in amounts that overlap in scope with the claimed invention. Additionally, given that the claimed compositional limitations are met by the combination of cited references, a skilled artisan would reasonably expect the compositions of overlapping scope to have the claimed brightness, absent evidence to the contrary. Moreover, Sain teaches high brightness wood pulp fiber, that higher the brightness, higher the microfiber formation in thermo-kinetic mixture, that defibrillation and dispersion of the individual fibers occurs in a high shear mixing process. Therefore, a skilled artisan would reasonably expect Sain’s compositions, as modified by Drabeck, to be capable of providing for claimed level of dispersion and brightness (obviates claims 1, 5, 21-23). As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
In the alternative, the secondary reference to Korte teaches a method of producing fiber-reinforced thermoplastic composite material by discontinuously compounding fiber agglomerates of natural fiber and thermoplastic resins in a closed kneader, whereby fiber agglomerates are homogeneously distributed as individual fibers in the thermoplastic matrix (Ab., [0004-0006, 0010-0014], Examples, ref. claims). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to prepare compositions by Korte’s method, said compositions comprising a thermoplastic polymer, bleached chemi-thermo-mechanical hardwood fiber having claimed fiber length and oil, in amounts that overlap in scope with the claimed invention, and reasonably expect the same to have the claimed level of dispersion and brightness, absent evidence to the contrary (obviates claims 1, 5, 21-23).
With regard to claims 3, 7, 14, 16, 24, Sain teaches a fiber content up to 60 % by wt. of
the composition [0081], and disclosed working examples include fiber and polymer within claimed ranges (Tables 2, 4-11).
With regard to claims 19, 20, 27 and 28, the claimed limitations are directed to the
brightness measurement test whereas the claims are drawn to a composition of matter, which is obviated by the combination of cited references. A skilled artisan would reasonably expect the composites of overlapping scope to have the claimed brightness, when measured by a method within the scope of the claimed invention, absent evidence to the contrary.
With regard to claim 29, the combination of cited references teach compatibilizer (Sain-[0066], Drabeck-Ab.).

Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5, 7, 14, 16, 19-24, 27-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,328,231 B2, in view of Drabeck et al. (US 6,942,829 B2).
Patended claim 1 is as follows:

    PNG
    media_image1.png
    271
    499
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    109
    486
    media_image2.png
    Greyscale

Patented claim 1 and dependent claims thereof fail to recite a composition comprising a thermoplastic polymer, wood pulp fibers of an average length of at least 1mm, and oil, and a molded article of the composition having a brightness value within the scope of the claimed invention.
As stated in paragraph 10 above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
The discussion with regard to Drabeck from paragraph 12 above is incorporated herein by reference.
Case law holds that those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970). Applicant’s attention is drawn to the patent disclosure (col. 2, line 65-col.3, line 39, col. 10, lines 10-55) which teaches a fiber length of 1 to 2 mm or 3.5 to 7 mm, a let-down process for preparing composites having a brightness of at least 20 or at least 30 as measured by the Brightness Test. 
Given the teaching in Drabeck on advantages of an additive system comprising oil, and given that the patent claims recite compositions comprising a polymer and bleached chemical wood pulp fiber of overlapping scope, it would have been obvious to one of ordinary skill in the art at the time of the invention, to further include Drabeck’s additive in the compositions of patent claims comprising bleached chemical wood pulp fibers that are 1mm or longer, and reasonably expect the compositions of the modified patent claims 1, 3, 5 to be capable of providing for a brightness of at least 20 or at least 30 as in the claimed invention, absent evidence to the contrary (obviates claims 1, 5, 21-23, 29). Moreover, the reference patent disclosed compositions prepared by a let-down process as disclosed in the present specification, and having a brightness as in the claimed invention. 
With regard to claims 3, 7, 9, 14, 16, 24, the claimed ranges are obviated by patent claims 2, 4, 6 and 8.
With regard to claims 19, 20, 27 and 28, the claimed limitations directed to the
brightness measurement test, which overlaps with the procedure in col. 10 of the patent disclosure. As such, the claimed compositional limitations and the dispersion and brightness features are obviated by the patent claims in view of the secondary reference, and a skilled artisan would reasonably expect the patent claim compositions to be capable of providing for claimed brightness measured by claimed procedure, absent evidence to the contrary.

Claims 1, 3, 5, 7, 14, 16, 19-24, 27-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7, 9, 13-17, 20-22 of copending Application No. 16/388,615 (reference application, claims as amended on 1/24/2022, published as US 2020/0048444 Al). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claims 1 and 20 are as follows:
 
    PNG
    media_image3.png
    512
    966
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    466
    948
    media_image4.png
    Greyscale

Copending claims 1 and 20 and dependent claims thereof fail to recite a molded specimen of the composition as having the claimed brightness as in the claimed invention. 
Given that the copending claims recite compositions which include same components as in the presently claimed invention, it would have been obvious to one of ordinary skill in the art at the time of the invention, to reasonably expect the compositions of copending claims to have the claimed brightness, as measured by the claimed test method, absent evidence to the contrary (obviates claims 1, 5, 19-23, 27-29). Moreover, referring to the case law to Vogel et al. in paragraph 24 above, Applicant’s attention is drawn to the copending specification (PGPUB-[0093-0097]) which discloses a let-down process and compositions having a brightness of at least 20 or at least 30 as measured by the brightness test, as measured by a brightness test as in the claimed invention. Thus, a skilled artisan would reasonably expect the compositions of copending claims 1 and 20 to have the claimed brightness, absent evidence to the contrary (obviates claims 1, 5, 19-23, 27-29).
Limitations as presently recited in claims 3, 7, 14, 16, 24 are met by copending claims 3, 7, 13-17, 22.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
In view of the amendment dated 1/24/22, the rejections as set forth in the office action dated 7/23/21 are withdrawn. Additionally, the teachings of Sears, Dezutter and Cook (of record) would be considered relevant to the claimed invention, although Examiner is not relying on the same so as to avoid cumulative rejections. Applicant’s arguments with respect to prior art rejections that rely on Sain as the primary reference have been duly considered but are moot because of the new grounds of rejections set forth herein above. Applicant’s arguments that Cook et al. (of withdrawn rejections) is silent with regard to the fiber dispersion are not deemed persuasive because the reference is relied upon as a teaching reference, for its teaching on brightness of bleached wood cellulosic fibers.
Regarding Applicant’s arguments on double patenting rejections, the rejections that relied on ‘231 patent are withdrawn and new grounds of rejections of rejections are presented above. With regard to the provisional rejections over ‘615 Application, the copending claims meet the compositional limitations of presently cited claims, and would be reasonably expected to have to claimed brightness, absent evidence to the contrary. Moreover, as discussed in the rejection above, the copending specification discloses compositions prepared by let-down process and having a brightness as presently recited in the claim language.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762